NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NICOLAS PABLO CALMO,                             No.   18-71905

                Petitioner,                      Agency No. A089-299-998

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Nicolas Pablo Calmo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his application

for asylum, withholding of removal, and relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008). We

grant the petition and vacate the removal order.

      Pablo Calmo was charged with removability based on his conviction under

California Penal Code § 32. Our decision in Valenzuela Gallardo v. Barr, 968

F.3d 1053, 1069 (9th Cir. 2020), clarifies that “California Penal Code § 32 is not a

categorical match with obstruction of justice under [Immigration and Nationality

Act] § 101(a)(43)(S) . . . .” Thus, the sole charge of removability against Pablo

Calmo cannot be sustained.

      PETITION FOR REVIEW GRANTED; VACATED.




                                         2                                    18-71905